BRETT, Judge.
This is an attempted appeal by;the plaintiff in error, Manuel Brown, defendant below, from a purported judgment and sentence entered against him in the co.unty court of Coal county, Oklahoma, wherein it appears that he was convicted of, driving an automobile while under the influence of intoxicating liquor, Title 47, ,§ 93, O.S. 1951, wherein he alleged that he' was assessed a fine and jail sentence. This attempted appeal was filed herein on February 1, 1954, and a brief in support thereof on April 12, 1954, to which the State óf Oklahoma made response in a motion' tó dismiss filed on January 14, 1954. In said motion to dismiss1 it was alleged that this court was without jurisdiction by reason of .the, fact that there was no judgment and..sentence contained in the case-made by which the purported appeal was attempted to be-perfected.
To this motion the plaintiff, in error, Manuel Brown, has filed no response. An examination of the case-made discloses that’ it does not contain any judgment or sentence.
It has been repeatedly held that, where an appeal is taken from an alleged judgment of conviction and the transcript of the record or case-made contains no copy of the judgment of the trial court, this court does not acquire jurisdiction of the appeal, and such appeal will be dismissed. Buffalohide v. State, 64 Okl.Cr. 15, 76 P.2d 914; Thorn*782ton v. State, 86 Okl.Cr. 394, 193 P.2d 609, 610; State v. Smith, Okl.Cr., 268 P.2d 587. For said reasons the attempted appeal herein is accordingly dismissed.
POWELL, P. J., and JONES, J., concur.